DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Examiner acknowledges the amendments to claims 1, 10 & 17 (and subsequent dependent claims 2-4, 6, 7, 11, 13, 15, 16 & 18-25) have overcome the double patenting rejections from the previous office action.


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 5 & 14 have overcome the 112(a) rejections from the previous office action.

Examiner acknowledges the amendments to claim 5 & 14 have overcome the 112(b) rejections from the previous office action.



Allowable Subject Matter
Claims 1-4, 6, 7, 10, 11, 13 & 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

a frontside interconnect structure(98)[0050] on a frontside of the substrate(8)[0022] and comprising multiple levels of frontside wires(91/96)[0048] that are vertically stacked;
a frontside electronic device(87)[0044] partially defined by the substrate(8)[0022] on the frontside of the substrate(8)[0022] and directly contacting the frontside interconnect structure(98)[0050], wherein the frontside electronic device(87)[0044] comprises a frontside gate electrode(86)[0044] and a pair of frontside source/drain regions(84)[0044] that are vertically between the frontside gate electrode(86)[0044] and the substrate(8)[0022];
a dielectric structure(40/90)[0054] directly contacting the substrate(8)[0022] on a backside of the substrate(8)[0022] that is opposite the frontside of the substrate(8)[0022];
a backside interconnect structure(48)[0054] on the backside of the substrate(8)[0022] and comprising multiple levels of backside wires(44)[0052] that are vertically stacked in the dielectric structure(40/90)[0054]; and a backside electronic device(37)[0034] on the 

Claims 10, 11, 13, 15, 16 & 23-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit (IC) comprising: wherein the one of the first wires has a greater width than the TSV at the first TSV surface, wherein the one of the second vias has a lesser width than the TSV at the second TSV surface, and wherein the first and second TSV surfaces are entirely conductive, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Zhu (USPGPUB DOCUMENT: 2010/0224876)  discloses in Fig 12, see modified figure in office action, an integrated circuit (IC) comprising:

a substrate(8)[0022] and a through substrate (TSV(12)[0040] between the first interconnect structure(91/92/94/96)[0048] and the pad structure(topmost 46)[0054], wherein the TSV(12)[0040] extends through the substrate(8)[0022] beginning at a first TSV(12)[0040] surface(top/bottom of 12) and terminating at a second TSV(12)[0040] surface(top/bottom of 12), and wherein the first TSV(12)[0040] surface(top/bottom of 12) directly contacts one of the first wires(91/96)[0048]; a first electronic device(87)[0044] partially defined by the substrate(8)[0022] and between the substrate(8)[0022] and the first interconnect structure(91/92/94/96)[0048]; a second interconnect structure(41/44/42)[0054] between and directly contacting the substrate(8)[0022] and the pad structure(topmost 46)[0054], wherein the second interconnect structure(41/44/42)[0054] comprises a plurality of second wires(44)[0052] and a plurality of second vias(41/42)[0052], and wherein the second wires(44)[0052] and the second vias(41/42)[0052] are alternatingly stacked continuously from the second TSV(12)[0040] surface(top/bottom of 12) to the pad structure(topmost 46)[0054] to define multiple wire levels and multiple via levels between the second TSV(12)[0040] surface(top/bottom of 12) and the pad structure(topmost 46)[0054]; and
a second electronic device(37)[0034] between the pad structure(topmost 46)[0054] and the substrate(8)[0022] but does not disclose wherein the one of the first wires has a greater width than the TSV at the first TSV surface, wherein the one of the second vias has a lesser width than the TSV at the second TSV surface, and wherein the first and 

Claims 17-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit (IC) comprising: wherein the TSV has a first sidewall and a second sidewall localized to a single side of the second electronic device and respectively on opposite sides of the TSV, wherein the TSV is continuous and unbroken laterally from the first sidewall to the second sidewall, and wherein the gate dielectric layer has a sidewall laterally between, and laterally offset from, the first and second sidewalls, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Zhu (USPGPUB DOCUMENT: 2010/0224876)  discloses in Fig 12, see modified figure in office action, an integrated circuit (IC) comprising: a semiconductor substrate(8)[0022];
a first back-end-of-line (BEOL) interconnect structure(98)[0050] and a second BEOL interconnect structure(48)[0054] respectively under and over the semiconductor substrate(8)[0022];
a first electronic device(87)[0044] in a bottom of the semiconductor substrate(8)[0022], between the semiconductor substrate(8)[0022] and the first BEOL interconnect structure(98)[0050];
a through substrate via (TSV(12)[0040])(12)[0040] extending through the semiconductor substrate(8)[0022], from the first BEOL interconnect structure(98)[0050] to the second BEOL interconnect structure(48)[0054]; and
.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819